         Case 2:21-cv-00989-AC Document 4 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE MILES, SR.,                               No. 2:21-cv-0989 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    ANNE MARIE SCHUBERT, et al.,
15                       Defendants.
16

17          Plaintiff, a county jail inmate proceeding pro se, has filed a civil rights action pursuant to

18   42 U.S.C. § 1983 along with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. ECF Nos. 1, 2. Plaintiff has not, however, filed a certified copy of his jail trust

20   account statement for the six-month period immediately preceding the filing of the complaint nor

21   obtained the certification required on the application form. See 28 U.S.C. § 1915(a)(2). Plaintiff

22   will be provided the opportunity to submit the completed application and the certified copy in

23   support of his application to proceed in forma pauperis.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

26   his prison trust account statement for the six-month period immediately preceding the filing of the

27   complaint and the certification required on the application form. Plaintiff’s failure to comply

28   with this order will result in a recommendation that this action be dismissed without prejudice.
                                                        1
         Case 2:21-cv-00989-AC Document 4 Filed 06/09/21 Page 2 of 2


 1          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 2   Forma Pauperis By a Prisoner.
 3   DATED: June 8, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
